Case 1:20-cv-00229-JPB Document 46 Filed 01/06/21 Page 1 of 24 PageID #: 1571



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    Clarksburg

AJE ENTERPRISE LLC dlbfa WHISPER
NIGHT CLUB AND LOUNGE; ADAM
EREDITARIO; BITS LLC dlbla FAT DADDY’S;
BRIANA WEISEN; DRD2 LLC d/b/a ALMOST
HEAVEN BAR & GRILL; DANIELLE DUFALLA;
BABY SQUIRRELS, LLC; cl/b/a BABY
SQUIRRELS SALOON; TRAVIS TRACY;
B.F. UGLY’S cl/b/a BIG TIMES; ALIAS
ENTERPRISES, LLC d/b/a CODE;
ZACH TRAUGH; CARIBBA FOODS,
LLC d/b/a CRAB SHACK CARIBBA AND
DOCKSIDE GRILLE; BRON KAYAL;
CECELIA’S d/b/a JOE MAMA’S; JOE
BLODGEH; EXTENSIVE ENTERPRISES;
KENNETH DUFALLA; MOUNTAIN MAMAS
HOT SPOT LLC; MOUNTAIN MAMAS
TAVERN LLC; MEGAN SAMPLES;
JACOB SAMPLES; SAR TECH LLC;
SHC LLC; STEVE REESE; JL3 LLC
d/b/a THE ANNEX; CHRIS HARE; RAY G 4TH
AND GOAL d/b/a 4TH & GOAL; RAY
G SCORERS d/b/a SCORERS; RAY
GLYMPH; NUT CLUB LLC dibla BLAZE;
and MAXWELL CUMMONS,

                          Plaintiffs,

             V.                                    Civil Action No. I :20-CV-229
                                                   Judge John Preston Bailey

JAMES JUSTICE, in his capacity as
Governor of West Virginia; FREDERIC
L. WOOTEN, in his capacity as the West
Virginia Alcohol Beverage Control Administration
Commissioner; THE CITY OF MORGANTOWN;
and A. KIM HAWS, in her capacity as the
City Manager of Morgantown,

                          Defendants.


                                          1
Case 1:20-cv-00229-JPB Document 46 Filed 01/06/21 Page 2 of 24 PageID #: 1572



             ORDER GRANTING DEFENDANTS’ MOTIONS TO DISMISS

       Pending before this Court is the Motion to Dismiss or, in the Alternative, Motion for

Summary Judgment of Defendants City of Morgantown and Emily Muzzarelli, Interim City
                                                 39]1
Manager of Morgantown, West Virginia [Doc.              and Defendants Governor Justice and

the West Virginia Alcohol Beverage Control Administrations Motion to Dismiss [Doe. 41],

both filed December 1, 2020. The plaintiffs having filed no opposition or request for

extension within the applicable time period, this case is ripe for decision.

       In this civil action, the plaintiffs challenge any and all executive orders of James

Justice, the Governor of West Virginia, all regulations issued by the West Virginia Alcohol

Beverage Control Administration, and/or all ordinances adopted by the City of Morgantown

which were issued in response to the COVID-1 9 pandemic. Essentially, the plaintiffs seek

to erase the State’s response to the pandemic and enjoin the Governor and the West

Virginia Alcohol Beverage Control Administration from enforcing and implementing

Executive Orders that limit the operation of bars and restaurants in Monongalia County.

Plaintiffs also seek declaratory relief, compensatory damages, attorneys’ fees, and costs.

                                   LEGAL STANDARD

      A complaint must be dismissed if it does not allege “enough facts to state a claim

to relief that is plausible on its face.” Bell At!. Corp. v. Twombly, 550 U.S. 544, 570

(2007); see also Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008) (applying the

Twombly standard and emphasizing the necessity of plausibility). When reviewing a

motion to dismiss pursuant to Rule 1 2(b)(6) of the Federal Rules of Civil Procedure, the


       Subsequent to the filing of this Motion, A. Kim Haws was substituted for Emily
Muzzarelli [Doc. 45].

                                             2
Case 1:20-cv-00229-JPB Document 46 Filed 01/06/21 Page 3 of 24 PageID #: 1573



Court must assume all of the allegations to be true, must resolve all doubts and inferences

in favor of the plaintiff, and must view the allegations in a light most favorable to the

plaintiff. Edwards v. City of Goldsboro, 178 F.3d 231, 243—44(4th Cir. 1999).

       Federal Rule of Civil Procedure 56 provides that summary judgment is appropriate

“if the pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.” The party seeking

summary judgment bears the initial burden of showing the absence of any genuine issues

of material fact. See Celotex Corp. v. Catreft, 477 U.S. 317, 322—23 (1986). If the

moving party meets this burden, the nonmoving party “may not rest upon the mere

allegations or denials of its pleading, but must set forth specific facts showing there is a

genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

genuine issue exists “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.”     Id.   “The inquiry performed is the threshold inquiry of

determining whether there is the need for a trial—whether, in other words, there are any

genuine factual issues that properly can be resolved only by a finder of fact because they

may reasonably be resolved in favor of either party.” Id. at 250.

       In reviewing the supported underlying facts, all reasonable inferences must be

viewed in the light most favorable to the party opposing the motion. See Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Additionally, the party

opposing summary judgment “must do more than simply show that there is some

metaphysical doubt as to the material facts.” Id. at 586. That is, once the movant has met



                                             3
Case 1:20-cv-00229-JPB Document 46 Filed 01/06/21 Page 4 of 24 PageID #: 1574



its burden to show absence of material fact, the party opposing summary judgment must

then come forward with affidavits or other evidence demonstrating there is indeed a

genuine issue for trial.   Fed. R. Civ. P. 56(c); Celotex Corp., 477 U.S. at 323—25;

Anderson, 477 U.S. at 248. “If the evidence is merely colorable, or is not significantly

probative, summary judgment may be granted.” Anderson, 477                    u.s.   at 249 (citations

omitted). Although all justifiable inferences are to be drawn in favor of the non-movant, the

non-moving party cannot create a genuine issue of material fact through mere speculation

or the building of one inference upon another.” Beale v. Hardy, 769 F.2d 213, 214 (4th

Cir. 1985). ‘Permissible inferences must still be within the range of reasonable probability,

    and it is the duty of the court to withdraw the case from the jury when the necessary

inference is so tenuous that it rests merely upon speculation and conjecture.” Sylvia 13ev.

Corp. v. Calven Cty., Md., 48 F.3d 810, 818(4th Cir. 1995). Further, “the plain language

of Rule 56(c) mandates the entry of summary judgment        .   .   .   against a party who fails to

make a showing sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at trial.” Celatex Corp., 477

U.S. at 322.

                                       DISCUSSION

       As asserted by the plaintiffs, there can be no doubt that, separately and in

combination, these orders have effectively closed or adversely affected the operations of

most of the named plaintiffs in the City of Morgantown, and beyond the city limits but within

Monongalia County. The Governor has effectively closed the operations of the plaintiffs

since July 13, 2020, except for September 1-4, 2020, when after reopening such



                                             4
Case 1:20-cv-00229-JPB Document 46 Filed 01/06/21 Page 5 of 24 PageID #: 1575



operations were again closed.

       The plaintiffs base their challenge to the enactments on the theories that the

enactments are (1) violations of the separation of powers; (2) violations of procedural due

process; (3) an impairment of the “right to do business”; (4) violations of substantive due

process; and (5) takings without just compensation.

       In evaluating the constitutionality of these enactments, the starting point must be

Jacobson v. Commonwealth ofMassachusetts, 197 U.S. 11(1905), in which the united

States Supreme Court held that a law involving public health emergencies will only be

struck down if it has “no real or substantial relation to those objects, or is beyond all

question, a plain, palpable invasion of rights secured by the fundamental law.”

Jacobson, 197 U.S. at 31.

       The plaintiffs attempt to discount the vitality of Jacobson by citing to Cnty. of

Butlerv. Wolf, 2020 WL 5510690 (W.D. Pa. Sept. 14, 2020). However, the Third Circuit

stayed the effect of that decision pending appeal. Cnty. of Butler v. Gov. of Pa., 2020

WL 5868393 (3d Cir. Oct. 1, 2020). The plaintiffs also cite League of Indep. Fitness

Facilities and Trainers, Inc. v. Whitmer, 468 F.Supp.3d 940 (W.D. Mich. 2020).

However, the Sixth Circuit, in staying the district court order, stated:

       All agree that the police power retained by the states empowers state

       officials to address pandemics such as COVID-19 largely without

       interference from the courts. Jacobson v. Massachusetts, 197 U.S. 11, 29

       (1905). This century-old historical principle has been reaffirmed just this year

       by a chorus of judicial voices, including our own. See, e.g., Elim Romanian



                                              5
Case 1:20-cv-00229-JPB Document 46 Filed 01/06/21 Page 6 of 24 PageID #: 1576



     Pentecostal Church v. Pritzker, 2020 WL 2517093, at *1(7th Cir. May 16,

     2020); Roberts v. Neace, 958 F.3d 409, 414(6th Cir. 2020); In re Rutledge,

     956 F.3d 1018,1031—32(8th Cir. 2020); In reAbbott, 956 F.3d 696,704—05

     (5th Cir. 2020); Geller v. de Blasio, 2020 WL 2520711, at *3 (S.D.N.Y. May

     18, 2020); McGhee v. City of Flagstaff, 2020 WL 2308479, at *3 (D. Ariz.

     May 8, 2020); Givens v. Newsom, 2020 WL 2307224, at *3 (E.D. Cal. May

     8, 2020). The police power, however, is not absolute. “While the law may

     take periodic naps during a pandemic, we will not let it sleep through one.”

     Maryville Baptist Church, 957 F.3d at 615.

            The parties agree that rational basis review is the hurdle the

     Governor’s Order must clear. Utilizing that legal framework, we presume the

     Order is constitutional, making it incumbent upon [p]laintiffs to negate “every

     conceivable basis which might support” it. Armour v. City of Indianapolis,

     566 U.S. 673, 681 (2012). That is no easy task. Plaintiffs must disprove all

     possible justifications for the Order regardless whether those justifications

     actually motivated the Governors decisionmaking.              FCC v. Beach

     Commc’ns, Inc., 508 U.S. 307,313—15(1993) ([Bjecause we never require

     a legislature to articulate its reasons for enacting a statute, it is entirely

     irrelevant for constitutional purposes whether the conceived reason for the

     challenged distinction actually motivated the legislature. Thus, the absence

     of ‘legislative facts’ explaining the distinction on the record’ has no

     significance in rational-basis analysis.”) (citations omiffed). Under this test,



                                            6
Case 1:20-cv-00229-JPB Document 46 Filed 01/06/21 Page 7 of 24 PageID #: 1577



       the Governor’s action “is not subject to courtroom fact-finding and may be

       based on rational speculation unsupported by evidence or empirical data.”

       Id. at 315. Especially so, we note, in the case of a public health crisis like

       the one presented by COVID-19, where “[Michigan’s] latitude must be

       especially broad.” South Bay United Pentecostal Church v. Newsom,

       U.S.        ,   140 S. Ct. 1613, 1613 (2020) (Mem.) (Roberts, C.J., concurring

       in the denial of injunctive relief) (citing Marshall v. United States, 414 U.S.

       417, 427 (1974)).

League of Indep. Fitness Facilities and Trainers, Inc., 814 Fed.Appx. 125, 127—28 (6th

Cir. 2020).

       The vast majority of courts have looked to Jacobson in their analysis of various

pandemic responses. In Illinois Republican Party v. Pritzker, 973 F.3d 760 (7th Cir.

2020), the Seventh Circuit, in a case challenging orders limiting the size of public

gatherings, stated that “[t]he district court appropriately looked to Jacobson for guidance,

and so do we.” See also Elim Romanian Pentecostal Church           i’.   Pritzker, 962 F.3d 341

(7th Cir. 2020).

       The Eighth Circuit, in In re: Rutledge, 956 F.3d 1018, 1028 (8th Cir. 2020), held

that “the district court’s failure to apply the Jacobson framework produced a patently

erroneous result.        As discussed, Jacobson provides that a court may review a

constitutional challenge to a government’s response to a public health crisis only if the

state’s response lacks a ‘real or substantial relation’ to the public health crisis or it is,

‘beyond all question, a plain, palpable invasion’ of the right to abortion. 197 U.S. at 31.”



                                               7
Case 1:20-cv-00229-JPB Document 46 Filed 01/06/21 Page 8 of 24 PageID #: 1578



       Likewise, in In re: Abbott, 954 F.3d 772, 778 (5th Cir. 2020), the Fifth Circuit issued

a writ of mandamus directing vacatur of a TRO, stating “the district court ignored the

framework governing emergency public health measures               .   .   .   .   See Jacobson v.

Commomwealth of Massachusetts, 197            u.s.    ii.”

       While this Court is not aware of any Fourth Circuit case addressing the continued

effect of Jacobson, district courts within the Circuit have.2 In Berean Baptist Church v.

Cooper, 2020 WL 2514313, at *6 (E.D. N.C. May 16,2020), Judge James Dever held that

“[ajlthough 115 years old, Jacobson remains the lodestar in striking the balance between

constitutional rights and public safety. See In re Abbott, 954 F.3d 772, 783 (5th Cir.

2020); Roberts v. Neace, 958 F.3d 409, 414 (6th Cir. May 9, 2020); Maryville Baptist

Church, Inc. v. Beshear, 957 F.3d 610,            ,   2020 WL 2111316, at *4 (6th Cir. May 2,

2020); see also Kansas v. Hendricks, 521 U.S. 346, 356—57 (1997).”

       In Antietam Battlefield KOA v. Hogan, 2020 WL 2556496, at *5 (D. Md. May 22,

2020), Judge Catherine Blake noted that “[s]ince the challenged orders are public health

measures to address a disease outbreak, Jacobson provides the proper scope of review.

Therefore, the plaintiffs must demonstrate that they are likely to succeed in showing that

the Governor’s orders have either no ‘real or substantial relation’ to protecting public health

or that they are ‘beyond all question, a plain, palpable invasion of rights secured by the

fundamental law.”




       2
        Although not in the context of the current pandemic, the Fourth Circuit followed
the reasoning of Jacobson in Workman v. Mingo Cty. Bd. of Educ., 419 Fed.Appx.
348, 353 (4th Cir. 2011).

                                              8
Case 1:20-cv-00229-JPB Document 46 Filed 01/06/21 Page 9 of 24 PageID #: 1579



          In Tigges v. Northam, 2020 WL 4197610, at *7 (E.D. Va. July 21, 2020), Judge

John Gibney held that “[amy constitutional challenge to state action taken in response to

a public health crisis begins with the Supreme Court’s decision in Jacobson v.

Massachusetts, 197 U.S. 11(1905). In Jacobson, the Court explained that ‘a community

has the right to protect itself against an epidemic of disease which threatens the safety of

its member.’ Id. at 27. Accordingly, ‘when faced with a society-threatening epidemic, a

state may implement emergency measures that curtail constitutional rights so long as the

measures have at least some “real or substantial relation” to the public health crisis and

are not “beyond all question, a plain, palpable invasion of rights secured by the

fundamental law.” In reAbbott, 954 F.3d 772, 785 (2020) (quoting Jacobson, 197 U.S.

at 31).     Federal courts, of course, lack the ‘authority to determine the most effective

measures for protecting the public—that “judgment must be left to the governing state

authorities.” SH3 Health Consulting, 459 F.Supp.3d at             ,   2020 WL 2308444, at *6

(quoting In re Abbott, 954 F.3d at 764).”

          In Page v. Cuomo, 2020 WL 4589329, at *7 (N.D. N.Y. Aug. 11, 2020), the Court

discussed that “a review of the current landscape confirms that [Jacobson detractors] are

solidly in the minority. Courts faced with constitutional challenges to quarantine orders

have continued to rely on Jacobson, even before the current coronavirus pandemic. See,

e.g., Hickox v. Christie, 20SF. Supp. 3d 579,591 (D. N.J. 2016) (evaluating constitutional

challenge to federal quarantine order asserted by a plaintiff returning to U.S. after treating

Ebola patients abroad).”

          The Page Court added:



                                              9
Case 1:20-cv-00229-JPB Document 46 Filed 01/06/21 Page 10 of 24 PageID #: 1580



      As relevant here, courts across the country have nearly uniformly relied on

      Jacobson’s framework to analyze emergency public health measures put

      in place to curb the spread of coronavirus. See, e.g., In re Abbott, 954 F.3d

      772, 785 (5th Cir. 2020) (faulting district court for “ignor[ing] the framework

      governing emergency public health measures” set forth in Jacobson); In re

      Rutledge, 956 F.3d 1018, 1028 (8th Cir. 2020) (“[TIhe district court’s failure

      to apply the Jacobson framework produced a patently erroneous result.”);

      Carmichael v. Ige, 2020 WL 3630738, at *5 n.6 (D. Haw. July 2, 2020)

      (rejecting assertion that Jacobson is inapplicable to plaintiffs’ challenge to

      quarantine requirement); Ass’n ofJewish Camp Operators v. Cuomo,

      F. Supp. 3d       ,      ,2020 WL 3766496, at *8 (N.D. N.Y. July 6, 2020)

      (Suddaby, J.) (“[r]he Court joins the many courts throughout the country that

      rely on Jacobson when determining if a governor’s executive order has

      improperly curtailed an individual’s constitutional right during the COVID—19

      pandemic.”); McCarthy v. Cuomo, 2020 WL 3286530, at *3 (ED. N.Y. June

      18, 2020) (applying Jacobson to reject challenge to several State Executive

      Orders related to the pandemic); Gellerv. De Blasio,        F. Supp. 3d

             2020 WL 2520711, at *3 (S.D.N.Y. May 18, 2020) (applying

      intermediate scrutiny “through th[e] lens” of Jacobson to reject a First

      Amendment challenge to New York City’s order restriction (sic) non-essential

      gatherings).

Page, 2020 WL 4589329, at *8.


                                           10
Case 1:20-cv-00229-JPB Document 46 Filed 01/06/21 Page 11 of 24 PageID #: 1581



       Albeit not a binding precedent, no less an authority than the Chief Justice of the

United States has thrown his support behind the continued vitality of Jacobson’s

deferential framework in the midst of this unfolding public health crisis. S. Bay United

Pentecostal Church v. Newsom,             U.S.       ,   140 S. Ct. 1613, 1614 (2020) (mem.)

(Roberts, C.J., concurring) (opining that politically accountable officials are deserving of

especially broad latitude in areas of medical and scientific uncertainty).

       ‘According to Jacobson, the liberties secured by the Constitution do ‘not import an

absolute right in each person to be, at all times and in all circumstances, wholly freed from

restraint. There are manifold restraints to which every person is necessarily subject for the

common good.’ Jacobson, 197 U.S. at 26. It is a ‘fundamental principle that persons and

property are subjected to all kinds of restraints and burdens in order to secure the general

comfort, health, and prosperity of the state.’ Id. (citation and internal quotations marks

omitted). When an epidemic of disease threatens the safety of a community’s members,

it ‘has the right to protect itself.’ Id. at 27. And commensurate with that right is a state’s

authority ‘to enact quarantine laws and health laws of every description.’ Id. at 25 (internal

quotations marks omitted).” Carmichael v. Ige, 2020 WL 3630738, at *5 (D. Hawaii July

2, 2020).

       “Defendant’s Emergency Proclamations—purporting to protect public health during

the COVID-19 pandemic—are not susceptible to [p]laintiffs’ constitutional challenges

unless they have ‘no real or substantial relation to’ the crisis or are ‘beyond all question,

a plain, palpable invasion of rights secured by the fundamental law.’ Jacobson, 197 U.S.

at 31 (citations omitted). Indeed, ‘Jacobson instructs that all constitutional rights may be


                                             11
Case 1:20-cv-00229-JPB Document 46 Filed 01/06/21 Page 12 of 24 PageID #: 1582



reasonably restricted to combat a public health emergency.’ In re Abbott 954 F.3d 772,
                                                                                ,




786 (5th Cir. 2020). And ‘the judiciary may not “second-guess the state’s policy choices

in crafting emergency public health measures.” In re Rutledge, 956 F.3d 1018, 1029 (8th

Cir 2020) (quoting Abbott, 954 F.3d at 784).” Carmichael, 2020 WL 3630738, at *5

       Based upon the teachings of Jacobson, this Court will apply the rational basis

standard in evaluating the orders in question.

       This Court is aware that Justice Gorsuch, writing for himself, criticized Jacobson,

stating:

       Although Jacobson pre-dated the modern tiers of scrutiny, this Court

       essentially applied rational basis review to Henning Jacobson’s challenge to

       a state law that, in light of an ongoing smallpox pandemic, required

       individuals to take a vaccine, pay a $5 fine, or establish that they qualified for

       an exemption. Id., at 25 (asking whether the State’s scheme was

       “reasonable”); Id., at 27 (same); id., at 26 (same). Rational basis review is

       the test this Court normally applies to Fourteenth Amendment challenges, so

       long as they do not involve suspect classifications based on race or some

       other ground, or a claim of fundamental right. Put differently, Jacobson

       didn’t seek to depart from normal legal rules during a pandemic, and it

       supplies no precedent for doing so. Instead, Jacobson applied what would

       become the traditional legal test associated with the right at issue—exactly

       what the Court does today.       Here, that means strict scrutiny: The First

       Amendment traditionally requires a State to treat religious exercises at least


                                              12
Case 1:20-cv-00229-JPB Document 46 Filed 01/06/21 Page 13 of 24 PageID #: 1583



       as well as comparable secular activities unless it can meet the demands of

       strict scrutiny—showing it has employed the most narrowly tailored means

       available to satisfy a compelling state interest. Church of the Lukumi Bablu

       Aye, Inc. v. City of Hialeah, 508 U.S. 520, 546, 113 S.Ct. 2217.

Roman Cath. Diocese of Brooklyn v. Cuomo, 141 S.Ct. 63, 70 (2020).

       As this Court noted in denying the request for a preliminary injunction, were

Jacobson not the controlling precedent, this Court would be compelled to continue to

apply the rational basis standard. The interests which the plaintiffs seek to protect are

strictly economic interests. If the rules or enactments neither infringe a fundamental right

nor disadvantage a suspect class, courts apply the rational basis test. Talleywhacker,

Inc. v. Cooper, 2020 WL 3051207, at *8 (E.D. N.C. June 6, 2020).              “Plaintiffs1 as

commercial business owners, do not belong to a suspect or quasi-suspect class.” Id. at



       “Moreover, the regulation of business operations does not ‘impinge on fundamental

rights.’ Levin v. Commerce Energy, Inc., 560 U.S. 413, 426 & n.5 (2010); see, e.g., N.

Dakota State Bd. of Pharmacyv. Snyder’s Drug Stores, Inc., 414 U.S. 156, 167 (1973)

(‘[W]e emphatically refuse to go back to the time when courts used the Due Process

Clause “to strike down state laws, regulatory of business and industrial conditions, because

they may be unwise, improvident, or out of harmony with a particular school of thought.’’).’

Id.

       “When economic legislation does not employ classifications subject to heightened

scrutiny or impinge on fundamental rights, courts generally view constitutional challenges


                                            13
Case 1:20-cv-00229-JPB Document 46 Filed 01/06/21 Page 14 of 24 PageID #: 1584



with the skepticism due to respect for legislative choices demands.” World Gym, Inc. v.

Baker, 2020 WL 4274557, *3 (D. Mass. July 24, 2020) (quoting Levin v. Commerce

Energy, Inc., 560 U.S. 413, 426 (2010)).

       “[C]ourts reviewing business closures due to COVID-19 have consistently applied

rational basis review. See Xponential Fitness v. Arizona, 2020 WL 3971908, at *7 (D.

Ariz. July14, 2020); League of Indep. Fitness Facilities & Trainers, Inc.,           Fed .Appx.

at      ,   2020 WL 3468281, at *2; McCarthy v. Cuomo, 2020 WL 3286530, at *6 (ED.

N.Y. June 18, 2020).” World Gym, Inc., 2020 WL 4274557, at *3

       The first cause of action asserted by plaintiffs is that the Governor is acting in a

legislative capacity thereby violating the separation of powers as provided in the West

Virginia Constitution. Plaintiffs’ claims under the West Virginia Constitution fail, since the

Eleventh Amendment prohibits federal courts from granting injunctive relief against state

officials on the basis of state law. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S.

89, 117(1984); Talleywhacker, Inc., 2020 WL 3051207, at *12; World Gym, Inc., 2020

WL 4274557, at *3; Tigges v. Northam, 2020 WL 4197610, at *5 (E.D. Va. July21, 2020).

       The next ground relied upon by plaintiffs is that the enactments violate their

procedural due process rights. In orderto prevail on procedural due process grounds, the

plaintiffs must ‘identify a constitutionally cognizable life, liberty, or property interest. See

Sansofta v. Town of Nags Head, 724 F.3d 533, 540 (4th Cir. 2013) (‘To succeed on a

procedural due process claim, a plaintiff must . . . demonstrate that he had a

constitutionally cognizable life, liberty, or property interest . . .‘); Siena Corp. v. Mayor &

City Council of Rockville Maryland, 873 F.3d 456, 461 (4th Cir. 2017) (‘To succeed on



                                              14
Case 1:20-cv-00229-JPB Document 46 Filed 01/06/21 Page 15 of 24 PageID #: 1585



[the substantive due process claim], Siena must establish (1) that it possessed a

cognizable property interest, rooted in state law[.]’). Although plaintiffs claim to have a

fundamental property interest ‘in conducting lawful business activities[,]’   ...   the assertion

of a ‘general right to do business’ has not been recognized as a constitutionally protected

right. See Coil. Say. Bank v. Florida Prepaid Postsecondary Educ. Expense Bd., 527

U.S. 666,675(1999) (‘The assets ofa business (including its good will) unquestionably are

property, and any state taking of those assets is unquestionably a “deprivation” under the

Fourteenth Amendment. But business in the sense of the activity of doing business, orthe

activity of making a profit is not property in the ordinary sense.’); see also In re Premier

Auto. Sew., Inc., 492 F.3d 274,283(4th Cir. 2007) (‘The recognition of such a broad “right

to do business” would be akin to that recognized in Lochner v. New York, 198 U.S. 45

(1905), and its progeny, which the Supreme Court has long since refused to recognize.’).”

Talleywhacker, 2020 WL 3051207, at *12.

       “[P]olice power is routinely exercised in this Country without first conducting public

or private hearings, and without offending the Constitution.” Bayley’s Campground v.

Mills, 2020 WL 2791797, at *11(0. Maine May 29, 2020).

       “While due process ‘normally requires notice and opportunity for “some kind of

hearing” prior to a final deprivation of liberty or property... [t]his generalization is a very

loose one.’ Henvins v. City of Revere, 163 F.3d 15, 18 (lstCir. 1998) (internal citations

omitted). The Supreme Court has explained that ‘summary administrative action may be

justified in emergency situations,’ Hodel v. Va. Surface Mining & Reclamation Ass’n,

Inc., 452 U.S. 264, 299-300 (1981), ‘and the reason is not hard to grasp.’ S. Commons



                                              15
Case 1:20-cv-00229-JPB Document 46 Filed 01/06/21 Page 16 of 24 PageID #: 1586



Condo. Ass’n v. Charlie Arment Trucking, Inc., 775 F.3d 82, 86 (1St Cir. 2014). ‘By their

nature, emergency situations require an immediate response. And, inconsequence of the

necessity of quick action by the State, constitutional due process does not require the

usual up4ront procedural protections in dealing with emergencies.’ Id. (internal citation

and quotation marks omitted). As an initial matter, therefore, I find plaintiffs are not entitled

to any sort of pre-deprivation process when it comes to a generalized police policy imposed

during this type of public health emergency.” Savage v. Mills, 2020 WL 4572314, at *7

(D. Maine Aug. 7, 2020).

       “Furthermore, to state such a due process claim, [pjlaintiffs must allege the

defendant deprived them of a liberty or property interest without adequate process. See,

e.g., Gonzá!ez-Droz v. González-Colân, 660 F.3d 1, 13 (1st Cir. 2011); Aponte-Torres

v. Univ. ofP.R., 445 F.3d 50, 56 (lstCir. 2006). Plaintiffs allege their purported interest

only in a conclusory fashion. They contend the Governor deprived them of a liberty and

property because the Executive Orders allegedly cause the ‘shuttering [of] their

businesses.’   .   .   .   But, as discussed above, their businesses are presently allowed to

operate, and, even if they were not, that alone would not constitute deprivation entitled to

Due Process protections. See Colt Say. Bank v. Florida PrepaidPostsecondaryEduc.

Expense Bc!., 527 U.S. 666, 675 (1999) (‘business in the sense of the activity of doing

business, orthe activity of making a profit is not property in the ordinary sense.’).” Savage,

2020 WL 4572314, at *7

       ‘Whe COVID-1 9 scenario is the kind of scenario for which emergency action would

be expected                 Bayley’s Campground Inc., 2020 WL 2791797, at *12. Here, the



                                                  16
Case 1:20-cv-00229-JPB Document 46 Filed 01/06/21 Page 17 of 24 PageID #: 1587



Governor acted in response to that scenario, and so the initial closure without individual

hearings does not offend due process. Benner v. Wolf, 2020 WL 2564920, at *4 (M.D.

Pa. May21, 2020) (holding that plaintiffs were not likely to succeed on their deprivation of

due process argument and explaining that “individualized pre-deprivation process” would

“renderfl ineffective any public health measure meant to combat viral spread”); see

Hadman v. Acton, 2020 WL 1932896, at *10 (S.D. Ohio Apr. 21, 2020) (Marbley, J).

       As noted above, the “right to business” has not been recognized as a fundamental

constitutional right. See Colt Say. Bank, 527 U.S. at 675; Levin v. Comm. Energy, Inc.,

560 U.S. 413, 426 n. 5 (2010); N. Dakota State Bd. of Pharmacy v. Snyder’s Drug

Stores, Inc., 414 U.S. 156, 167 (1973) (“[WIe emphatically refuse to go back to the time

when courts used the Due Process Clause ‘to strike down state laws, regulatory of

business and industrial conditions, because they may be unwise, improvident, or out of

harmony with a particular school of thought.”); Nat’l Ass’n for the Advancement of

Multijurisdiction Practice v. Lynch, 826 F.3d at 196.

      Plaintiffs likewise fail on their substantive due process claim. To sustain a claim of

substantive due process, “[ejither a plaintiff must demonstrate the deprivation of a

‘fundamental’ interest protected by the Fourteenth Amendment or demonstrate conduct

that ‘shocks the conscience’ (or both). Sever v. City of Salem, Mass., 2020 WL 948413,

at *1(1st Cir. Feb. 14, 2020).” Savage, 2020 WL 4572314, at *8.

      “The Supreme Court has long recognized that a state can avoid this close

constitutional scrutiny of alleged violations of substantive due process during a public

health crisis. Jacobson v. Massachusetts, 197 U.S. 11,27(1905) (‘a community has the


                                            17
Case 1:20-cv-00229-JPB Document 46 Filed 01/06/21 Page 18 of 24 PageID #: 1588



right to protect itself against an epidemic of disease which threatens the safety of its

members.’). While such an epidemic is ongoing the Supreme Court has applied a gentler

analysis to substantive due process claims: that courts should only overturn state action

when it lacks a ‘real or substantial relation to the protection of the public health’ or

represents ‘a plain, palpable invasion of rights secured by the fundamental law.’

Jacobson, 197 U.S. at 31; see also In re Abbott, 954 F.3d 772, 784 (5th Cir. 2020)

(applying Jacobson to a substantive due process claim during the COVID epidemic).

Plaintiffs do not allege [d]efendant’s executive orders are unrelated to protecting public

health, and only assert a liberty interest in their ability to run their respective businesses.

    Harm to business interests, however, is not a ‘plain, palpable invasion of rights’ under

the Fourteenth Amendment. See Stop the Beach Renourishment, Inc. v. Fla. Dep’t of

Envtl. Prot., 560 U.S. 702, 721 (2010) (noting that ‘the “liberties” protected by substantive

due process do not include economic liberties’).” Savage, 2020 WL 4572314, at *8

(footnotes omitted).

       The next ground asserted by plaintiffs is the assertion of a takings claim—that is—the

plaintiffs must be compensated for financial losses resulting from the closure orders and

limitations on opening. To prevail on this claim, the plaintiffs must establish that the public

health measures deny them all economically beneficial use of their property or that the

regulation frustrates their investment-backed economic expectations without corresponding

public benefit.   Lucas v. South Carolina Coastal Council, sos u.s. 1003 (1992)

(regulatory taking occurs only when regulation denies all economically beneficial or

productive use of land); Penn Cent. Transp. Co. v. City of New York, 438 U.S. 104



                                              18
Case 1:20-cv-00229-JPB Document 46 Filed 01/06/21 Page 19 of 24 PageID #: 1589



(1978) (test evaluates three factors: (1) the economic effect of the regulation applicable to

the property, (2) the property owner’s reasonable investment-backed expectations for

development, and (3) the character of the regulation).         The public health measures

complained of, which allowed consumption of alcohol with food but limit dense gatherings

at bar areas as well as consumption of alcohol without food—and which now simply provide

occupancy restrictions at bars and restaurants to limit dense gatherings—not only allow

beneficial use of plaintiffs’ property but allow plaintiffs to continue substantially the same

use as they have already made of their properties, albeit at lower capacity to allow patrons

to gatherat a reasonably safe distance. The public health measures are also limited to the

duration of the public health emergency caused by COVID-19 and do not permanently

affect plaintiffs’ property uses. While the emergency public health orders may have

impacted the revenues of plaintiffs’ businesses, that impact is insufficient to establish a

taking when considering the important public health protections provided by the regulation.

See TJM 64, Inc. v. Harris, 202D WL 4352756 (W.D. Tenn. July 29, 2020) (denying

injunction against order closing bars and allowing businesses with 50% of revenue from

food service to remain open). As the TJM 64, Inc. opinion notes, the public health orders

are exercises of the police power and do not constitute a taking for a public use. Id. at *7

(“The Takings Clause does not render every government action a taking just because it

has a detrimental effect on the owner’s property; the text of the Takings Clause dictates

that a regulatory action will only constitute a taking, and thus require just compensation,

when the property is being taken forthe ‘public use.’ See United States v. Droganes, 728

F.3d 580, 591 (6th Cir. 2013) (noting that the state’s seizure of property was an exercise



                                             19
Case 1:20-cv-00229-JPB Document 46 Filed 01/06/21 Page 20 of 24 PageID #: 1590



of its ‘police power and did ‘not constitute a “public use’ (quoting Innovair Aviation, Ltd.

v. United States, 632 F.3d 1336, 1341 (Fed. Cii. 2011)); see alsoAmeriSource Corp. v.

United States, 525 F.3d 1149, 1152 (Fed. Cir. 2008) (“The [Takings] [C]lause does not

entitle all aggrieved owners to recompense, only those whose property has been taken for

a public use.”); Lech v. Jackson, 791 F.App’x 711, 719(10th Cir. 2019) (agreeing with the

Federal Circuit that if a government’s exercise of power to rid an individual of property is

not pursuant to its power of eminent domain but some other police power, the Takings

Clause is not implicated).

       As noted in Savage, “they were unable to sell products and services for a time, but

plaintiffs have not cited any authority stating that the inability to sell goods and services is

a taking of their property. They have failed to state a takings claim.” Savage, 2020 WL

4572314, at 9

       “[B]usiness in the sense of the activity of doing business, or the activity of making

a profit is not property in the ordinary sense.” Sansofta v. Town of Nags Head, 724 F.3d

533, 540(4th Cir. 2013); see also In re PremierAuto. Sew., Inc., 492 F.3d 274, 283(4th

Cii. 2007).

       Of equal importance, a “license to sell beer or operate a private club is not a

property right but is a privilege granted by the State to an individual.” See West Virginia

Nonintoxicating Beer Com’r v.A & H Tavern, 181 W.Va. 364, 382 S.E.2d 558 (1989).

The Supreme Court of West Virginia has explained, ‘There is no inherent right in any

individual to engage in business which the state, in exercise of police power, has placed

under surveillance and permits only as privilege or franchise.” See CDS, Inc. v. Camper,



                                              20
Case 1:20-cv-00229-JPB Document 46 Filed 01/06/21 Page 21 of 24 PageID #: 1591



189 W.Va. 63, 428 S.E.2d 44(1993). Because the opportunity to operate a private club

or tavern is a privilege granted via license that may be revoked, it hardly amounts to a

liberty or property interest. See W.Va. Code        § 60-7-13; 175 CSR 2 § 6.1.1 6.7.3.
          Here, the only interest that plaintiffs contend that the Governor infringed upon was

“their right to do business.” But plaintiffs have no “right” to a license to operate a private

club ortavern, and the “right to do business” has not been recognized as a constitutionally

protected right. The plaintiffs have failed to produce any authority to the contrary. Their

claims also ignore the grave nature of why the Governor issued a state of emergency and

the specific authority vested in the executive during emergencies to “suspend or limit the

sale, dispensing or transportation of alcoholic beverages.” See W.Va. Code            § 15-5-6
(c)(9).

          Although not stated as a ground in plaintiffs’ written motion, during the evidentiary

hearing, counsel raised the issue of an equal protection claim. In this case, rational basis

review applies to plaintiffs’ equal protection claim.       Under this standard, the law “is

presumed to be valid and will be sustained if the classification drawn by the statute is

rationally related to a legitimate state interest.” Smith Setzer & Sons, Inc. v. S.C.

Procurement Review Panel, 20 F.3d 1311, 1320 (4th Cir 1994) (citing City of Cleburne

v. Cleburne Living Ctr., Inc., 473 U.S. 432, 440 (1985)). Furthermore, “those attacking

the rationality of the [law] have the burden to negative every conceivable basis which might

support it.” Nat’l Ass’n for the Advancement of Multijurisdictional Practice, 826 F.3d

at 196 (citing F.C.C. v. Beach Commc’ns, 508 U.S. at 31 4—15 (1993)). “In other words,

where there are plausible reasons for the rule, [the court’s] inquiry is at an end.” Id.



                                               21
Case 1:20-cv-00229-JPB Document 46 Filed 01/06/21 Page 22 of 24 PageID #: 1592



(quoting Beach Commc’ns, 508 U.S. at 313—14). While plaintiffs effectively point out

similarities between their businesses and those allowed to reopen, “a State does not

violate the Equal Protection Clause merely because the classifications made by its laws

are imperfect.” Giarratano v. Johnson, 521 F.3d 298, 303 (4th Cir. 2008). Indeed, “[iJf

the classification has some ‘reasonable basis,’ it does not offend the Constitution simply

because the classification ‘is not made with mathematical nicety or because in practice it

results in some inequality.” Id. (quoting Dandridge v. Williams, 397 U.S. 471, 485

(1970)).

       Plaintiffs cannot demonstrate they are likely to succeed on the merits as they are

not entitled to any heightened scrutiny and the Governor’s action is rationally related to a

legitimate government interest. When economic legislation does not employ classifications

subject to heightened scrutiny, the test is whetherthe same is supported by a rational basis

in furtherance of a legitimate government interest. See Dickerson v. Latessa, 872 F.2d

1116, 1119 (1st Cir. 1989). Here, as this Court explained above, plaintiffs have not

identified any suspect classification that would entitle them to any heightened review under

the equal protection clause.    Indeed, the courts reviewing business closures due to

COVID-19 have consistently applied rational basis review. See Xponential Fitness v.

Arizona, 2020 WL 3971908, at *7 (D. Art. July 14, 2020); League of lndep. Fitness

Facilities & Trainers, Inc., 814 F.App’x at 128; McCarthy v. Cuomo, 2020 WL 3286530,

at *6 (ED. N.Y. June 18, 2020).

       Defendants’ interest in preventing the spread of COVID-1 9 and protecting the health

and safety of the public is a substantial government interest. By requiring the temporary



                                            22
Case 1:20-cv-00229-JPB Document 46 Filed 01/06/21 Page 23 of 24 PageID #: 1593



closure of businesses that present a higher risk of spreading CCVI D-1 9, the enactments

materially advance this interest.     In the memorandum supporting Governor Justice’s

Motion, the authors note that the pandemic has already claimed the lives of 758 West

Virginians and infected over 48,818. During the brief period that the Motion has been

pending, the numbers have grown to 1,442 deaths and 93,162 infections.

         A law involving public health emergencies will only be struck down if it has “no real

or substantial relation to those objects, or is beyond all question, a plain, palpable invasion

of rights secured by the fundamental law.” Jacobson, 197        u.s. at 31; see also TJM 64,
Inc., 2020 WL 4352756 at *3         “All agree that the police power retained by the states

empowers state officials to address pandemics such as CCVID-19 largely without

interference from the courts.” See League of Indep. Fitness Facilities and Trainers,

Inc., 814 F.App’x 125 (order granting stay) (citing Jacobson, 197 U.S. at 29); see also

Luke’s Catering Service, LLC v. Cuomo, 2020 WL 5415008 (W.D. N.Y. Sept. 10,2020).

         In times of emergency, the Governor, whoever he or she may be, must act swiftly

to protect the interests of the people in our State. It is difficult to imagine a context where

swift and broad action is more important than responding to a public health crisis the likes

of which the world hasn’t seen in over a century. Time is of the essence and lives are at

stake.

         Based upon all the foregoing, this Court finds that under the appropriate standard

of review, the plaintiffs have failed to state a claim upon which relief may be granted.

Accordingly, the Motion to Dismiss or, in the Alternative, Motion for Summary Judgment

of Defendants City of Morgantown and Emily Muzzarelli, Interim City Manager of



                                              23
Case 1:20-cv-00229-JPB Document 46 Filed 01/06/21 Page 24 of 24 PageID #: 1594



Morgantown, West Virginia [Doc. 39] and Defendants Governor Justice and the West

Virginia Alcohol Beverage Control Administrations Motion to Dismiss [Doc. 41] are

GRANTED and this case is DISMISSED. The clerk is directed to enter judgement in favor

of the defendants and STRIKE this matter from the active docket of this Court.

      It is so ORDERED.

      The Clerk is directed to transmit true copies of this order to all counsel of record.

      DATED: January 6, 2021.




                                                ii    RESTON
                                                UNITED STATES DISTRICT JUDGE




                                           24
